Citation Nr: 0202132	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sickle cell anemia, 
and if so, whether service connection for that disability may 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel
INTRODUCTION

The veteran had active military service from June 1960 to May 
1961.  

The issue on appeal arose from a February 2001 rating action 
entered by the Winston-Salem, North Carolina VA Regional 
Office (RO).  (The veteran has since moved on a temporary 
basis to the jurisdiction of the Atlanta, Georgia RO.)  In 
October 2001, the veteran appeared at a hearing conducted by 
the undersigned member of the Board of Veterans' Appeals 
(Board) in Washington, DC, a transcript of which was 
subsequently associated with the claims file.  

FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for sickle cell anemia in an October 1967 rating 
action.  The veteran did not appeal this decision.

2.  In a December 1976 decision, the Board denied service 
connection for sickle cell anemia.  

3.  The veteran was last denied service connection for sickle 
cell anemia disease in a March 1998 rating action.  The 
veteran did not appeal this decision.

4.  Evidence added to the record since 1998, includes a 
statement from private physician who for the first time 
indicates that the veteran's sickle cell anemia was 
aggravated by service.  

5.  The evidence added to the record since 1998, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.

6.  The veteran's sickle cell anemia disease clearly and 
unmistakable existed prior to service.  

7.  Sickle cell anemia disease underwent an increase in 
severity during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1998 denial by the RO 
of the veteran's claim for entitlement to service connection 
for sickle cell anemia disease is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).   

2.  Sickle cell anemia disease was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306  (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) West 1991 & Supp. 2001); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

Under applicable criteria, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The record reflects that the veteran submitted his original 
application for service connection for sickle cell anemia in 
August 1967.  The RO denied that claim in an October 1967 
rating action, concluding that the veteran had a congenital 
disability, sickle cell anemia, which existed prior to 
service, and that this disability was not aggravated by 
service.  This decision was based on a review of the 
veteran's service medical records, (which had associated with 
them, some pre-service medical records), together with VA 
hospital records for the veteran's period of hospitalization 
between July and August 1966.  The veteran was informed of 
this decision, and of his appellate rights in a letter 
addressed to him in October 1967.  He did not appeal this 
action, and therefore, it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103.  

The decision to deny service connection for sickle cell 
anemia was confirmed by the RO in 1976, which decision the 
veteran appealed to the Board.  In a decision dated in 
December 1976, the Board also denied the veteran's claim.  In 
its decision, the Board found that sickle cell anemia clearly 
and unmistakably existed prior to the veteran's entrance into 
active service, and that this disability was not aggravated 
by service.  The evidence considered at the time of the 
Board's decision, included the veteran's service medical 
records, private treatment records dated in 1965, the 
previously considered VA hospital records dated in 1966, and 
the report of March 1976 VA examination.  

The RO next considered the matter in 1991, at which time the 
veteran's claim was again denied in May of that year.  The 
additional evidence the RO considered at that time included 
private treatment records dated between 1988 and 1991.  The 
veteran was informed of this decision in a letter addressed 
to him in May 1991, but he did not respond to it within one 
year following that date.  

The last prior denial of the veteran's claim in this regard 
occurred in March 1998.  The new evidence submitted by the 
veteran at that time and considered by the RO, consisted of 
an October 1997 statement from a private physician, Wendell 
F. Rosse, M. D. of the Duke University Comprehensive Sickle 
Cell Center.  The veteran was informed of the decision to 
deny his claim in a March 1998 letter addressed to him.  He 
did not respond to this letter within one year.  

The March 1998 decision is final.  38 U.S.C.A. §  7105 (West 
1991).  As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the March 1998 rating decision.  In this case, the 
veteran has submitted private and VA treatment records dated 
between 1997 and 1999; a June 2000 statement from Otis S. 
Powell, M. D.; the report of an examination conducted for VA 
purposes in November 2000; and numerous medical treatises.  
The veteran also provided testimony before the undersigned in 
October 2001, where he set forth his contentions.  

The Board has taken particular note of the statement provided 
by Dr. Powell, a physician who apparently has treated the 
veteran for his sickle cell disease, and who reviewed his 
history.  In his statement, Dr. Powell indicated that the 
veteran's disease, (more accurately diagnosed as sickle cell 
B+ thalassemia), has been made worse by his military 
training.  This statement directly addresses one of the legal 
bases for establishing entitlement to the underlying benefit 
at issue, and must be considered to bear directly and 
substantially upon the specific matter under consideration 
and of such significance that it must be considered together 
with all the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for sickle cell anemia 
disease is reopened.  

Having reopened the veteran's claim, the Board must now 
consider whether it may consider the issue of entitlement to 
service connection for sickle cell anemia disease on its 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993), provides 
that to establish no prejudice to the appellant by rendering 
a decision on the merits of a claim which was previously 
denied by the RO, it must be shown that the appellant had 
sufficient notice of the need to address those issues in his 
submissions, arguments and testimony on appeal.  In this 
case, it appears from the notice the veteran was provided of 
the rating action appealed in this case, that the RO has also 
concluded that the veteran reopened his claim.  Similarly, in 
the statement of the case the veteran was provided in June 
2001, he was advised of the laws appropriate to establishing 
entitlement to service connection, and the reasons and bases 
for the rating board's denial also included a discussion of 
the merits of the case.  The veteran thus had ample 
opportunity to familiarize himself with applicable 
regulations and was given the reasons as to why his claim was 
denied.  Accordingly, the Board finds that no prejudice will 
result to the veteran if the Board proceeds to consider the 
claim on its merits.

B.  Service connection for sickle cell anemia 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For purposes of adjudicating a claim of entitlement 
to service connection, claimants are presumed to have been in 
sound condition when accepted, into service, except as to 
defects noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior thereto.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  A preexisting disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b). 

A review of the veteran's service medical records, (including 
those pre-service records associated with his service 
records), shows that the veteran was treated for hematuria 
and normocytic anemia prior to service in 1958.  When 
examined in connection with his entrance into service in June 
1960, this pre-service treatment was noted, and the veteran 
was considered to have a "possible kidney abnormality."  
This potentially abnormality, however, was not considered 
disqualifying at the time.  

Eight months after entering service, in February 1961, the 
veteran was hospitalized for symptoms similar to those for 
which he was hospitalized in 1958.  Although the initial 
diagnosis to account for these symptoms was 
glomerulonephritis, subsequent tests revealed the presence of 
sickle cell anemia, more specifically diagnosed as "Anemia, 
sickle Cell (secondary to disease)."  The veteran was then 
discharged from the hospital in April 1961, and discharged 
from the service due to this disease in May 1961.  Noted in 
his records was the conclusion that this disability had not 
been incurred in the line of duty, but that it existed prior 
to the veteran's enlistment, and was not aggravated by 
service.  In view of this medical conclusion, supported as it 
was by the veteran's pre-service and service medical history, 
it is concluded that the veteran's sickle cell anemia disease 
clearly and unmistakably existed prior to the veteran's 
period of active service.  

Having concluded that the veteran's sickle cell disease pre-
existed service, what must be determined in this case, is 
whether the condition was aggravated by service.  As 
discussed above, the opinion provided by Dr. Powell is 
understood to reflect his view that the veteran's condition 
was made worse by the rigors of military training.  This is 
supported by the opinion provided by Dr. Rosse in 1997, who 
opined that the various consequences of the veteran's sickle 
cell anemia disease were "almost certainly initiated or made 
worse by the physical activity necessary in service."  
Further, the conclusions by Dr. Powell and Dr. Rosse, are 
consistent with the obvious fact that the veteran's episode 
of in-patient treatment prior to service was for a period of 
only 7 days, whereas his in-patient service hospitalization 
extended from February 3, 1961 to April 26, 1961, an 11 week 
period, and included a day long bout of pain that was of 
sufficient intensity for the veteran to be observed to writhe 
as a result of it.  

Countering this evidence that is indicative of an increased 
in severity of the veteran's disease in service, is the 
contrary opinion provided by the veteran's in-service 
physicians, as well as the opinion provided in November 2000 
by a VA physician who indicated he had reviewed the record, 
and that he could "find no evidence that the [veteran] has 
suffered permanent damage based on his period of active duty 
in the military."  These preceding facts notwithstanding, 
however, it also must be observed that the opinions provided 
by the veteran's in-service physicians, as well as the VA 
physician in 2000, do not include a rationale for the 
conclusions given and do not account for the veteran's 11 
week hospitalization in service, a period 11 times as long as 
his 1 week pre-service inpatient treatment.  Likewise, these 
conclusions do not appear consistent with the post service 
course of the veteran's illness, a course that has showed a 
continuing deterioration from shortly after service.  (This 
courses is also consistent with the way this illness is 
described in the medical literature the veteran provided.)  
Finally, the Board takes notice of the fact that Dr. Rosse, 
who provided one of the favorable opinions for the veteran in 
this case, was at the time the opinion was given, the co-
director of the Division of Hematology/Oncology of the Duke 
University Comprehensive Sickle Cell Center.  As a specialist 
in the field at issue, his opinion obviously carries 
considerable weight in the adjudication of this claim.  

After considering the foregoing evidence, the Board is of the 
view that the preponderance of the evidence in this case 
supports the conclusion that the veteran's sickle cell anemia 
disease was aggravated by service.  As stated above, the 
veteran was hospitalized in service for a period 11 times 
longer than his pre-service hospitalization, his in-service 
symptoms included a bout of intense pain not present prior to 
service, and his post service course was one of a steady 
deterioration, a fact consistent with the view that his in-
service problems were more than a temporary flare-up of the 
disease that became quiescent after the veteran was removed 
from the rigors of a military environment.  These facts, 
together with the favorable opinion provided by a specialist 
in the field of sickle cell disease, fully support the 
conclusion the Board reaches.  Accordingly, the Board finds 
the evidence of record shows that the veteran's sickle cell 
anemia disease was aggravated by service, and service 
connection for that disability is granted.  

C.  Veterans Claim Assistance Act of 2000 (VCAA)

The VA's duty to assist and provide notification regarding 
claims has recently been reaffirmed and clarified, pursuant 
to the provisions of the VCAA, set out at 38 U.S.C.A. 
§§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 7105 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a).  The veteran was advised of this fact in the June 
2001 statement of the case enclosure letter, and the record 
shows that his service medical records have been associated 
with the file, he has been examined for VA purposes in 
connection with his claim, and neither he nor his 
representative have made the VA aware of any records relevant 
to the present claim that have not been associated with the 
claims folder.  Further, the veteran and his representative 
have been provided with a statement of the case informing 
them of the criteria that must be met in order to establish 
the benefits sought, the evidence that has been considered, 
and the bases for the denial of the claim by the RO.  In 
light of the above, the Board concludes that the requirements 
of the VCAA have been met, because there is no indication 
that any additional development or notification could be 
accomplished that has not already been accomplished.









	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for sickle cell 
anemia.

Service connection for sickle cell anemia is granted. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

